Citation Nr: 0111129	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active service from September 1968 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that denied service connection for 
depression and for post-traumatic stress disorder (PTSD) as 
not well grounded. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992), 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran seeks service connection for depression and for 
PTSD.  With her claim form, the veteran submitted medical 
records pertaining to treatment by Melanie Hinson, M.D., at 
the Gardena Medical Office of Kaiser Foundation Hospitals 
and/or The Southern California Permanente Medical Group.  The 
Board notes that on a Kaiser authorization form signed by the 
veteran in July 1996 authorizing Dr. Hinson to release her 
records to Barry Maletzky, M.D., a nickname/shortened version 
of the veteran's first name was listed as "patient's name."  

The evidence shows that following active service the veteran 
had service in the inactive and active reserves and retired 
from the United States Army Reserve in August 1996.  A letter 
from the U.S. Army Reserve Personnel Center in August 1996 
informed the veteran that her records would be maintained by 
the National Archives and Records Administration (NARA), 9700 
Page Avenue, St. Louis, Missouri 63132-5100.  In reply to a 
request for the veteran's service medical records, a copy of 
reports of medical examination in August 1968 and in June 
1969 were received.  A second request was made in October 
1997.  The Board notes that on a file copy of one of the 
requests for service medical records date stamped in February 
1999 there is the following notation.  "No Record/Code 13, 
Submit Pies request.  Done."  As the veteran is a retired 
Army Reserve officer it appears that a request for her 
service medical records should be made to address Code 11, 
the U.S. Army Reserve Personnel Center in St. Louis.  

In addition, as the veteran has claimed that she was treated 
for depression in Okinawa in July 1972 (See VA Form 21-526 
received in July 1997), a request for psychiatric/mental 
hygiene records should be made.  Any additional information 
needed to complete such an inquiry should be obtained from 
the veteran.  The veteran should also be requested to supply 
any information she has regarding the location of her service 
medical records and a copy of the records if available.

Medical records were requested from LAC-USC Medical Center 
and a reply in January 1998 indicates that identification of 
the veteran was unable to be made on the information given.  
It was suggested that if additional information were 
furnished on the form provided, an additional search of 
records would be made.  It does not appear from the claims 
file that the veteran was notified of the need to submit 
additional information.  

Records were requested from the Department of the Army, 
Headquarters 63rd USARC but it appears that the letter was 
returned for insufficient address.  The veteran was notified 
of this by letter dated in April 1999 and it does not appear 
that she has provided a complete mailing address as 
requested.  The address used was taken from a letter dated in 
March 1989 to the veteran and appears substantially complete 
with the exception of the four number zip code extension.  
The veteran should again be requested to provide a complete 
mailing address.  In addition, the RO should request the 
records using the mailing address on the letter with the full 
nine-number zip code.  Records were also requested from 
Department of the Army, 349th General Hospital, to which the 
veteran apparently was attached as a reservist, and no reply 
has been received.  An additional request should be made.  

Although the RO has requested medical records from numerous 
sources, it appears that a reply has not been received from 
Dr. Nichols.  A follow-up request should be made to the 
source that has not responded.  If after this second request, 
no reply is received, the veteran should be so notified.  

In addition, there is mention by other doctors, to include 
Esther Gwinell, M.D., the referring doctor when the veteran 
was hospitalized in 1992 at Pacific Gateway Hospital; and 
John P. Koeppel, M.D. and John Kocks, M.D., listed as 
treating doctors in the veteran's Social Security claim.   

The Board also notes that the veteran has referred on several 
occasions to have been hospitalized five times.  The record 
reflects four hospitalizations which were from August to 
September 1990 and from February to March 1992 at Las Encinas 
Hospital and from April to May 1996 and from December 1992 to 
February 1993 at Pacific Gateway Hospital.  Records are in 
the claims file for three of these four hospitalizations.  
The RO should request the hospitalization records for 
February to March 1992 from Las Encinas Hospital.  In 
addition, the RO should request that the veteran identify the 
fifth hospitalization and thereafter attempt to obtain the 
records for it.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be requested to 
supply information as to where she was 
treated in Okinawa in July 1972 and 
whether she has any of her service 
medical records.  If she has any service 
medical records, she should submit them.  
She should also be asked whether her 
nickname/abbreviated first name should be 
included when searching for records.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, to 
include contacting Code 11, U.S. Army 
Reserve Personnel Center in St. Louis.  
The RO should also request 
psychiatric/mental hygiene records for 
treatment in July 1972 at the Ryukyu/Camp 
Kui Army Hospital in Okinawa where the 
veteran was stationed unless the veteran 
provides the name of a different treating 
facility in Okinawa.  Additionally, the 
RO should request the veteran's service 
personnel records to include her officer 
fitness reports and any records 
pertaining to her duties in Okinawa.   

4.  The RO should again request records 
from the Department of the Army, 
Headquarters 63rd USARC, Armed Forces 
Reserve Center, Los Alamitos, CA 90720-
5001.  If the veteran supplies another 
address for this organization, the RO 
should request records using the new 
address.  

5.  Records should again be requested 
from Department of the Army, 349th 
General Hospital, 1350 San Pablo Street, 
Los Angeles, CA 90033.

6.  The veteran should be provided a copy 
of the January 1998 letter from LAC-USC 
Medical Center so that she can provide 
the additional information requested.  
After receipt of the completed form from 
the veteran, the RO should return the 
form to LAC-USC Medical Center for an 
additional search of records. 

7.  After obtaining the necessary 
authorization from the veteran, the RO 
should request the hospitalization 
records for February to March 1992 from 
Las Encinas Hospital.  In addition, the 
RO should request that the veteran 
identify the fifth hospitalization and 
provide the necessary authorization for 
the RO to obtain the records for it. 

8.  The RO should make a follow-up 
request for the veteran's treatment 
records from Dr. Mary Lee Nichols, 1133 
NW 21st Suite 102, Portland, Oregon 
97202. 

9.  After obtaining the necessary 
authorization from the veteran, records 
should be requested from Drs. Koeppel and 
Kocks.  Addresses supplied in September 
1990 were Dr. John P. Koeppel, 435 N. 
Bedford Dr., #403, Beverly Hills, CA 
90210; and Dr. John Kocks, 435 N. Bedford 
Dr., #403, Beverly Hills, CA 90210.  

10.  The veteran should be requested to 
supply an address for Esther Gwinell, 
M.D., the referring doctor when she was 
hospitalized in 1992 at Pacific Gateway 
Hospital.  After complete identifying 
information has been received and the 
necessary authorization, the RO should 
request the veteran's medical records 
from Dr. Gwinell.  

11.  Thereafter, the RO should determine 
whether any additional development is 
necessary including another psychiatric 
examination.  If so, the veteran should be 
afforded one.  Is it essential that the 
claims folder be made available to and 
reviewed in its entirety by any examiner.  

12.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

